
	
		III
		112th CONGRESS
		2d Session
		S. RES. 449
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Kerry submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on all governments to assist in the
		  safe return of children abducted from or wrongfully retained outside the
		  country of their habitual residence.
	
	
		Whereas children should be protected internationally from
			 the harmful effects of their wrongful removal or retention;
		Whereas people and governments around the world value the
			 importance of family and respect the rights of custody and access of other
			 countries;
		Whereas governments should take all possible measures to
			 determine the location of abducted children;
		Whereas Colin Bower’s two young sons, Noor and Ramsay
			 Bower, were illegally abducted from the United States by their mother in August
			 2009 and taken to Egypt; and
		Whereas the United States and 68 other countries that are
			 partners to the Hague Convention on the Civil Aspects of International Child
			 Abduction, done at the Hague October 25, 1980, have agreed, and encourage all
			 other countries to concur, that the appropriate court for determining the best
			 interests of children in custody matters is the court in the country of their
			 habitual residence: Now, therefore, be it
		
	
		That the Senate calls on officials of
			 all governments and the competent courts to assist in the safe return of all
			 abducted and wrongfully retained children to the state of their habitual
			 residence, including the return of Noor and Ramsay Bower to the United
			 States.
		
